        Case 1:21-cv-00296-SKO Document 3 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN HERRERA, Jr.,                               No. 2:21-cv-0353 CKD P
12                        Petitioner,
13           v.                                         ORDER
14    CONNIE GIBSON,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Tulare County Superior Court. Tulare County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

24   will not rule on petitioner’s request to proceed in forma pauperis.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. This action is transferred to the United States District Court for the Eastern District of

27                California sitting in Fresno; and

28          2. All future filings shall reference the new Fresno case number assigned and shall be
                                                       1
         Case 1:21-cv-00296-SKO Document 3 Filed 03/02/21 Page 2 of 2


 1   filed at:
                        United States District Court
 2                      Eastern District of California
                        2500 Tulare Street
 3                      Fresno, CA 93721
 4   Dated: March 2, 2021
                                                  _____________________________________
 5
                                                  CAROLYN K. DELANEY
 6                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/herr0353.109
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
